DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected as failing to comply with 37 CFR 1.84(b), because photographs are not ordinarily permitted in utility patent applications. In this case, the subject matter of the application admits of illustration by drawing. Therefore, drawings are required in place of the photographs in Figs. 1-5. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, the limiting effect of the term “inflatable” in the preamble is unclear, because the body of the claim does not point out any inflatable components of the toy. It is unclear whether the term “inflatable” in the preamble requires that all of the recited components are inflatable (e.g., including the primary body, the secondary body, and the first and second pluralities of throwable structures) or that at least some part of the toy is inflatable. For the purpose of examination, the preamble will be broadly interpreted in view of Applicant’s disclosure to mean that at least one some part of the toy is inflatable.
Regarding claim 3, the limitation “the projections” in line 1 renders the claim indefinite, because claim 1 recites “one or more projections” (line 2) and it is unclear whether the term “the projections” in claim 3 refers to the one or more projections or requires more than one projection. For the purpose of examination, “the projections” will be interpreted to mean --the one or more projections--.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Prextex “Floating Cornhole Beanbag Accessory” (first available for sale on Amazon.com on June 18, 2020; hereinafter Prextex).
Regarding claim 1, Prextex discloses an inflatable toy (see non-patent literature document, pg. 4) comprising a primary body (“Inflatable Cactus Plant”) comprising a plurality of projections; a secondary body (“Inflatable Bean bag Cornhole Floater”) comprising a depression, wherein the primary body/cactus is configured to have a portion removably positioned within the depression (pg. 4, center photo, “Removable 5Ft. Tall Inflatable Cactus Plant”); a first plurality of throwable structures (“10 Inflatable Rings for Tossing”) configured to be positioned around the projections; and a second plurality of throwable structures (“4 Bean Bag Blobs for Aiming and Sinking them in the 10” hole”) configured to be positioned within the at least one depression.
Regarding claims 2-7, Prextex further discloses at least one grommet (NPL pg. 4, “Grommets on all 4 Corners”) on the secondary body/cornhole floater to stabilize the toy (claim 2); the projections (of the cactus) extend substantially normal to the secondary body/cornhole floater (at upward extension of the projections; see photos, NPL pg. 4) (claim 3); a portion of the primary body/cactus extends normal to the secondary body/cornhole floater when positioned within the depression (see photos, NPL pg. 4) (claim 4); the first plurality of throwable structures are ring-shaped (NPL pg. 4, “Rings”) (claim 5); the secondary body/cornhole floater is configured to float on water (see photos, NPL pg. 4) (claim 6); and the primary body/cactus resembles a cactus (NPL pg. 4, “Cactus Plant”) (claim 7).
Regarding claim 8, Prextex discloses a method of operating a toy (see NPL document, pg. 4) comprising: inflating a primary body (“Inflatable Cactus Plant”) with a fluid; inflating a secondary body (“Inflatable Bean bag Cornhole Floater”) with the fluid; removably positioning a portion of the primary body into a depression of the secondary body (NPL pg. 4, “Removable 5Ft. Tall Inflatable Cactus Plant”); and positioning at least one of a first structure (NPL pg. 4, “Rings”) around at least one projection extending from the primary body/cactus (see photos, NPL pg. 4).
Regarding claims 9-16, Prextex further discloses (NPL pg. 4) removing the primary body/cactus from the secondary body/cornhole floater (pg. 4, “Removable”) (claim 9); positioning at least one of a second structure (pg. 4, “4 Bean Bag Blobs”) within the depression of the secondary body/cornhole floater (pg. 4, “for Aiming and Sinking them in the 10” hole”) (claim 10); wherein the first structure is ring-shaped (pg. 4, “Rings”) (claim 11); connecting one or more cords to at least one grommet formed in the secondary body/cornhole floater to stabilize the toy (pg. 4, “Grommets on all 4 Corners for Tethering on Land or in the Water to keep Cornhole Bean bag in One place”) (claim 12); wherein at least a portion of the at least one projection extends substantially normal to the secondary body/cornhole floater (at upward extension of the projections; see photos on NPL pg. 4) (claim 13); wherein at least a portion of the primary body/cactus extends substantially normal to the secondary body/cornhole floater (see photos, NPL pg. 4) (claim 14); and floating the secondary body/cornhole floater on water (see photos, NPL pg. 4) (claim 15); wherein the primary body/cactus resembles a cactus (NPL pg. 4, “Cactus Plant”) (claim 16).
Prextex was on sale and available to the public on June 18, 2020, which is before the effective filing date of the claimed invention on September 10, 2020. It is not apparent from the Prextex disclosure or from the patent application specification that the Prextex disclosure is the inventor’s own work or was obtained from the inventor. The examiner notes that Applicant may establish by way of an affidavit or declaration that a grace period disclosure is not prior art under AIA  35 U.S.C. 102(a)(1) if the prior disclosure was by the inventor or a joint inventor, as set forth in AIA  35 U.S.C. 102(b)(1)(A) or 102(b)(1)(B). See MPEP 2153.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent No. 4,433,841, hereinafter Kim) in view of Spady (US Patent Pub. 2019/0134476, hereinafter Spady).
Regarding claim 1, Kim discloses a toy (10, Figs. 1-2) comprising a primary body (pin 26; col. 2, lines 14-23) comprising a projection (upward projection of pin 26 from enlarged base of pin 26; see Figs. 1-2), and a secondary body (base 12; col. 1, lines 66-68) comprising at least one depression (pits 14, 16, 18, 20, 22, and/or 24). The primary body (26) is configured to have a portion removably positioned within the at least one depression (14-24) of the secondary body (col. 2, lines 17-18, “[p]ins 26 may be pressure fitted into (and easily removed from) the pits 14, 16, etc.”). A first plurality of throwable structures (rings 28) are configured to be positioned around the one or more projections (col. 2, lines 45-52). A second plurality of throwable structures (balls 30) are configured to be positioned within the at least one depression (col. 2, lines 53-59). 
Kim does not teach that the toy is inflatable, as recited in the preamble. However, Spady teaches that it is advantageous to configure a toss game toy to be inflatable (including inflatable frame 16, Figs. 1-16, para. 0044; analogous to Kim’s secondary body/base 12), so that the toy is lightweight, portable, and convenient to transport, as well as being buoyant for use in a body of water (para. 0007-0009; para. 0046). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the toy of Kim to be inflatable as taught by Spady, so that the toy will be lightweight, easily collapsed for compact storage and transport, and buoyant for play in a body of water.
Regarding claim 2, the modified Kim teaches the claimed invention substantially as claimed, as set forth above for claim 1. Spady further teaches at least one grommet (attachment points 50, Fig. 9) configured to stabilize the toy (by attachment of tethers 58 to points 50, Fig. 16, para. 0047; compare to Applicant’s disclosure at para. 0034, Fig. 5).
Regarding claim 3, the modified Kim teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kim further teaches the projection (of pin 26) extends substantially normal to the secondary body (12; see Figs. 1-2).
Regarding claim 4, the modified Kim teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kim further teaches at least a portion the primary body (pin 26) extends substantially normal to the secondary body (base 12) when the portion is positioned within the at least one depression (pit 14, 16, etc.; see Figs. 1-2).
Regarding claim 5, the modified Kim teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kim further teaches the first plurality of throwable structures (28, Fig. 1) are ring-shaped (col. 1, line 20, “ring”).
Regarding claim 6, the modified Kim teaches the claimed invention substantially as claimed, as set forth above for claim 1. As discussed above for claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kim by making the toy inflatable as taught by Spady, including making the secondary body/base (12) of Kim inflatable, for the reasons discussed. When thus modified, the secondary body/base (12) is configured to float on water (see Spady, para. 0036, last sentence).
Regarding claim 7, the modified Kim teaches the claimed invention substantially as claimed, as set forth above for claim 1. Kim and Spady do not teach the primary body resembles a cactus. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the primary body of Kim’s toy in any reasonable aesthetic design or shape, since matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Claims 8-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Silva et al. (US Patent Pub. 2019/0184253, hereinafter Silva) in view of Wolf (US Patent Pub. 2017/0021254, hereinafter Wolf).
Regarding claim 8, Silva discloses a method of operating a toy (game assembly 36, Fig. 3; para. 0020), the method comprising: inflating a primary body (inflatable field goal post 40) with a fluid (i.e., with air); inflating a secondary body (inflatable float 38) with the fluid (i.e., with air); removably positioning a portion (mounting post 52) of the primary body (40) into a depression (mount 46; para. 0020, lines 9-15, “mount 46 can be a recess”) of the secondary body (para. 0021, lines 3-4, “mounting post 52 is configured to be inserted into and engage the mount 46”). The primary body (40) includes projections (uprights 54) extending from the primary body (40). 
Silva does not teach positioning at least one of a first structure around the projections. However, Wolf teaches a method of operating a toy (Fig. 15) that includes positioning at least one of a first structure (ring 80) around projections (goal posts 212, 214) extending from a primary body (para. 0073). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Silva by positioning at least one of a first structure around the projections extending from the primary body, as taught by Silva, in add interest to the toy by providing additional scoring opportunities (see Silva, para. 0070-0073).
Regarding claim 9, the modified Silva teaches the claimed invention substantially as claimed, as set forth above for claim 8. Silva further discloses removing the primary body (40) from the depression (46) of the secondary body (para. 0021, lines 12-13, the inflatable field goal post 40 being removed, deflated, and stored in pouch 48).
Regarding claim 10, the modified Silva teaches the claimed invention substantially as claimed, as set forth above for claim 9. Silva further discloses positioning at least one of a second structure (para. 0020, lines 13-15; para. 0016, lines 9-12, “a flexible or rigid PVC cup or sheath”) within the depression (46) of the secondary body (38).
Regarding claim 11, the modified Silva teaches the claimed invention substantially as claimed, as set forth above for claim 8. Wolf further teaches the first structure (80, Fig. 15) is ring-shaped (para. 0073, “ring”).
Regarding claim 13, the modified Silva teaches the claimed invention substantially as claimed, as set forth above for claim 8. Silva further discloses at least a portion of the at least one projection (54) extends substantially normal to the secondary body (38; see Fig. 3).
Regarding claim 14, the modified Silva teaches the claimed invention substantially as claimed, as set forth above for claim 8. Silva further discloses at least a portion of the primary body (40) extends substantially normal to the secondary body (38; see Fig. 3).
Regarding claim 15, the modified Silva teaches the claimed invention substantially as claimed, as set forth above for claim 8. Silva further discloses floating the secondary body (38) on water (para. 0010, lines 4-5, “float [40] is configured to float on a water surface”).
Regarding claim 16, the modified Silva teaches the claimed invention substantially as claimed, as set forth above for claim 8. Silva does not teach the primary body resembles a cactus. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the primary body of Silva’s toy in any reasonable aesthetic design or shape, since matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Silva in view of Wolf, in further view of Spady.
Regarding claim 12, the modified Silva teaches the claimed invention substantially as claimed, as set forth above for claim 8. Silva and Wolf do not teach connecting one or more cords to at least one grommet formed in the secondary body to stabilize the toy. However, Spady teaches a method of operating an inflatable toy (Fig. 16) comprising connecting one or more cords (tethers 58; para. 0047) to at least one grommet (tether attachment points 50, Fig. 9) formed in a secondary body (inflatable frame 16) to stabilize the toy (para. 0047; compare to Applicant’s disclosure at para. 0034, Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method of Silva by connecting one or more cords to at least one grommet formed in the secondary body to stabilize the toy, as taught by Spady, to ensure that the toy maintains a certain position during gameplay even during windy and other environmental conditions (Spady, para. 0047, lines 5-12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Manner et al. (US Patent No. 8,764,017, Fig. 11) and Knoernschild (US Patent Pub. 2008/0116644, Fig. 4) each disclose a toy comprising a primary body with a projection, a secondary body with a depression, the primary body being removably positioned in the depression, a first plurality of rings for throwing around the projection, and a second plurality of throwable structures for positioning within the depression.
Lombardini (US Patent Pub. 2021/0260456) and Driveway Games (non-patent literature) each disclose an inflatable cornhole-style game body with an angled upper surface and a single depression, as disclosed but not claimed.
Inflatable Cactus Ring Toss Game (non-patent literature) discloses an inflatable cactus-shaped body with a plurality of projections and a plurality of inflatable rings configured to be positioned around the projections, as disclosed but not claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /September 7, 2022/